           4:20-bk-10680 Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 17:15:21 Page 1 of 7


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                               CENTRAL DIVISION

Debtor(s) KAREN SISK                                                           Case No. 4:20-10680




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Delta, Northern, or Central ***Batesville and Pine Bluff filed prior to 11/28/2019***) :
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
          4:20-bk-10680                                    Case No. 17:15:21
                          Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                             Page 2 of 7

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                      Included           Not included


 Part 2: Plan Payments and Length of Plan
  2.1   The debtor(s) will make regular payments to the trustee as follows:

    Original plan: The debtor(s) will pay $450.00 per month to the trustee. The plan length is 60 months.
                 Plan payments will change to $794.00 per month beginning May 2021 when furniture lease completes.

        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.
        The following provision will apply if completed:
              Plan payments will change to $________ per month beginning on ________.
         The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
         period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
         specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
         plan.

  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Karen Sisk

               Direct pay of entire plan payment per month.
  2.3  Income tax refunds.
          Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.
2.4 Additional payments.
          None
      _____________________________________________________________________________________________________
 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
                Creditor and last 4                                            Monthly
                                            Collateral                                                        To be paid
           digits of account number                                            payment amount
           Ally Financial                   2015 Honda Accord                  $100                              Preconfirmation
                                                                                                                 Postconfirmation
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None
  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            None
  3.4 Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
            The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.
        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.

Arkansas Plan Form - 8/18                                                                                                               Page 2
        Debtor(s) _____________________________
          4:20-bk-10680                                    Case No. 17:15:21
                          Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                             Page 3 of 7

          Creditor and last 4                                      Debt/                                                           Estimated
                                                    Purchase                         Value      of     Interest     Monthly
          digits of account Collateral                             estimated                                                       unsecured
                                                    date                             collateral        rate         payment
          number                                                   claim                                                           amount
          Ally Financial        2015 Honda          Aug            $15,408.00        $12,800.00        5%           $241.55        $2,608.00
                                Accord              2015
  3.5   Surrender of collateral.
            The debtor(s) surrender to each creditor listed below the collateral that secures the creditor’s claim in accordance with 11
        U.S.C. § 1325(a)(5)(C). The debtor(s) request that upon confirmation of this plan, the stay under 11 U.S.C. §§ 362(a) and 1301(a)
        be terminated as to the collateral only. No further payments are to be made to the creditor for the secured claim. Any allowed
        unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below. Unless otherwise ordered by the
        court, to the extent that the debtor(s) become entitled to proceeds upon disposition of the collateral, the proceeds will be remitted
        to the trustee.
           Creditor and last 4 digits of account number                  Collateral to be surrendered
          Regional Acceptance Corp                                       Surrender interest on 2017 Nissan Versa to co-debtor

  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
      the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
      completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500.00 + $40.50 mailing cost
            Total fee requested:                         $3,540.50
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

             The initial fee and percentage rate requested in the application are $1,200.00 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)              Estimated claim amount
          Internal Revenue Service                  Income taxes                                                    $7,194.00

  4.5   Domestic support obligations.
          None
 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            None
  Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        The executory contracts and unexpired leases listed below are assumed or rejected as indicated.
           Assumed items. The following executory contracts and unexpired leases are assumed, and payments due after the filing of
Arkansas Plan Form - 8/18                                                                                                                Page 3
        Debtor(s) _____________________________
          4:20-bk-10680                                    Case No. 17:15:21
                          Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                             Page 4 of 7

      the case will be paid directly by debtor(s), or by the trustee, as set forth below. Debtor(s) propose to cure any default by paying
      the arrearage on the assumed leases or contracts in the amount listed on the filed and allowed proof of claim, if contrary to the
      amount listed below.
                                Description of                                            Number of                       Monthly
                                                        Payment to Payment                                Arrearage
         Creditor               contract or                                               remaining                       arrearage
                                                        be paid by        amount                          amount
                                property                                                  payments                        payment
         Progressive            Furniture lease             Debtor(s)     $344            Payoff date          -                -
         Leasing                                            Trustee                       April 2021
  6.2 Sale of assets.
           None
  6.3 Claims not to be paid by the trustee.
           None
  6.4 Postpetition claims.
          None
 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: _____________________
 Part 8: Nonstandard Plan Provisions
           None
 Part 9: Signatures
        By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.

                  /s/ Kent Pray
                  _____________________________________                      Date 2/6/20
                  Signature of Attorney for Debtor(s)

                                      Addendum A – For Amended Plans

                  Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1     Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.
A.2     Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.




Arkansas Plan Form - 8/18                                                                                                        Page 4
        Debtor(s) _____________________________
          4:20-bk-10680                                    Case No. 17:15:21
                          Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                             Page 5 of 7

                                              CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203


    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Jack W. Gooding
    Chapter 13 Standing Trustee
    P.O. Box 8202
    Little Rock, AR 72221-8202
    (ECF)

    Ally Financial
    CT Corporation System
    124 W. Capitol Ave
    Suite 1900
    Little Rock, AR 72201( 1st Class Mail)

and to all creditors whose names and addresses are set forth below:

Dated: 2/6/20




                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
                        (501) 771-7733




Arkansas Plan Form - 8/18                                                                                           Page 5
       Debtor(s) _____________________________
         4:20-bk-10680                                    Case No. 17:15:21
                         Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                            Page 6 of 7


                                 AHG/Baptist Health
                                 PO Box 23840
                                 Little Rock, AR 72221
                                 Ally Financial
                                 PO Box 380902
                                 Minneapolis, MN 55438-0902
                                 Baptist Health
                                 3333 Springhill Dr.
                                 North Little Rock, AR 72117
                                 Brian Quinn MD
                                 1 Lile Ct # 101
                                 Little Rock, AR 72205
                                 Capital One
                                 PO Box 30281
                                 Salt Lake City, UT 84130
                                 CommonWealth Financial
                                 245 Main
                                 Scranton, PA 18519
                                 Dallas Emergency Physician
                                 11042 Wallbrook Dr.
                                 Dallas, TX 75228
                                 Delivery Finance Svcs
                                 3710 West Greenway Road
                                 Suite 131
                                 Phoenix, AZ 85053
                                 Envision ER Arlington
                                 801 West Road to Six Flaggs St
                                 Suite 106
                                 Arlington, TX 76012
                                 Halston Apartments
                                 8850 Ferguson Rd.
                                 Dallas, TX 75228
                                 Internal Revenue Service
                                 P.O. Box 7346
                                 Philadelphia, PA 19101-7346
                                 Kaiser Permanente
                                 c/o National Recovery Services
                                 109 W 2nd St.
                                 Ottawa, KS 66067
                                 Kohl's
                                 PO Box 2983
                                 Milwaukee, WI 53201


Arkansas Plan Form - 8/18                                                                 Page 6
       Debtor(s) _____________________________
         4:20-bk-10680                                    Case No. 17:15:21
                         Doc#: 5 Filed: 02/06/20 Entered: 02/06/20 _______________
                                                                            Page 7 of 7


                                 Lesle Belcer
                                 7190 Gaston Ave. Apt 248
                                 Dallas, TX 75214
                                 Nelnet
                                 PO Box 82561
                                 Lincoln, NE 68501
                                 Nextcare Urgent Care of OK
                                 2929 S Garnett Rd.
                                 Tulsa, OK 74129
                                 Paramount Recovery Systems
                                 S, 7524 Bosque Blvd.
                                 Woodway, TX 76712
                                 Progressive County Mutual Ins
                                 c/o Credit Collection Services
                                 725 Canton St.
                                 Norwood, MA 02062
                                 Progressive Leasing
                                 256 Data Dr.
                                 Draper, UT 84020
                                 Radius Global Solutions
                                 P O Box 390846
                                 Minneapolis, MN 55439
                                 Regional Acceptance Corp
                                 PO Box 830913
                                 Birmingham, AL 35283
                                 Stein Mart
                                 P O Box 960013
                                 Orlando, FL 32896-0013




Arkansas Plan Form - 8/18                                                                 Page 7
